The holding of the Court of Appeals that the additional instruction given the jury was free from reversible error upon a consideration of the entire charge is sustained on examination of the record.
The excerpt quoted in the opinion was only a part of the supplemental instruction. The court proceeded at the time to reassert there should be no conviction unless satisfied of guilt from the evidence beyond a reasonable doubt; and further instructed, that if they so found, they need not impose a fine, but in their discretion, could leave the punishment to be fixed by the court. Code of 1923, § 5268.
That the jury was not misled is indicated by the fact that they did not assess a fine, but expressly by their verdict, left the fixing of punishment to the court.
The court having imposed hard labor for the county as a punishment for the offense, there was no error in imposing a further period of hard labor for costs. Code of 1923, § 5291.
Writ denied.
GARDNER, C. J., and FOSTER, and LIVINGSTON, JJ., concur.